131 U.S. 401 (1889)
NICHOLS, SHEPARD AND COMPANY
v.
MARSH.
No. 95.
Supreme Court of United States.
Submitted March 18, 1889.
Decided April 1, 1889.
ORIGINAL MOTION IN A CASE BROUGHT UP BY APPEAL.
*402 Mr. Charles F. Burton for the motion.
Mr. R.A. Parker opposing.
*403 PER CURIAM:
On consideration of the motion for a retaxation of costs in this cause, and of the argument of counsel thereupon, had as well in support of as against the same:
It is now here ordered by the court that the amount advanced by the appellants in this cause towards printing the record be recoverable by them from the appellees herein.
[This order is entitled only in the cross-suit of Nichols v. Marsh.]